Title: To Benjamin Franklin from Samuel Chase, 4 August 1775
From: Chase, Samuel
To: Franklin, Benjamin


Dear Sir:
Annapolis. Augt. 4th. 1775
Colo. Harrison yesterday having informed Me that a Constitutional Post Office is now established, and that You are appointed the Head of that Department, the present Deputies I doubt not will be removed, particularly in this City and Baltimore Town.
Give Me Leave to recommend Mr. York as a Rider from Philadelphia. I never heard an Imputation on his Character and We have experienced his Diligence Sobriety, Punctuality and obliging Behavior. Our Letters have been frequently trusted to his Care and always delivered, I cannot therefore but wish he may be employed. I am Sir with Respect Your Most obedient Servant 
Saml. Chase
 
Addressed: To / Benjamin Franklin Esqr. / Philadelphia
Endorsed: Mr. Chace is one of the Delegates from Maryland.
